         Case 1:15-cv-00882-CRC Document 60 Filed 02/26/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 CHANTAL ATTIAS, et al.,

                        Plaintiffs,

                        v.                          Case No. 15-cv-00882 (CRC)

 CAREFIRST, INC., et al.,

                        Defendants.

                                              ORDER

       Pursuant to Federal Rule of Civil Procedure 54(b) and upon consideration of the parties’

responses to the Court’s February 14, 2019 Minute Order, see Doc. Nos. 58 & 59, it is hereby

       ORDERED that the Clerk enter final judgment as to the claims dismissed by the Court’s

[Doc. No. 53] Order Granting in Part and Denying in Part Defendants’ Motion to Dismiss. The

Court expressly finds that there is “no just reason for delay” of entry of final judgment as to

Counts I through XI for Plaintiffs Chantal Attias, Andrea Kotzur, Richard and Latanya Bailey,

and Lisa Huber; and as to all but Counts I and V for Connie and Curt Tringler.

       SO ORDERED.




                                                              CHRISTOPHER R. COOPER
                                                              United States District Judge

Date: February 26, 2019
